                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

THE MONONGALIA COUNTY COAL COMPANY,

             Plaintiff,

v.                                          Civil Action No. 1:18-cv-46
                                                  (Judge Kleeh)

UNITED MINE WORKERS OF AMERICA,
INTERNATIONAL UNION, and
UNITED MINE WORKERS OF AMERICA,
LOCAL UNION 1702,

             Defendants.


      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

I.     PROCEDURAL HISTORY

       The   Monongalia    County   Coal   Company      (“Plaintiff”)    brought

this    action   pursuant   to   Section   301    of    the   Labor   Management

Relations Act, 29 U.S.C. § 185, against the United Mine Workers

of America, International Union, and the United Mine Workers of

America, Local Union 1702 (collectively, “Defendants”), moving

to vacate an arbitration award. This matter comes before the

Court on the parties’ cross-motions for summary judgment. The

motions have been fully briefed and are now ripe for review. For

the reasons set forth below, this Court will remand the case to

the arbitrator for clarification regarding the award.

II.    BACKGROUND

       The collective bargaining agreement governing this dispute

is     the   National     Bituminous   Coal      Wage    Agreement      of   2011
MONONGALIA COUNTY COAL CO. V. UMWA                                      1:18-CV-46

     MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

(“NBCWA”). ECF No. 13-1. The NBCWA establishes work jurisdiction

of   union-represented     employees        and   provides       restrictions   on

Plaintiff’s ability to contract out this work. Id. at 16–21.

Article XXIII of the NBCWA provides a procedure for the final

and binding resolution of disputes that may arise regarding the

application    of    the   NBCWA’s    provisions.      Id.       at   305–14.   The

parties may settle the dispute themselves or they may submit the

dispute to a binding arbitration. Id.

      This   dispute   involves      work    performed      at    the   Monongalia

County Mine in Wana, West Virginia, on (1) April 2, 3, and 4,

2016, and (2) April 8, 2016. ECF No. 13-3 at 6, 10. On these

dates, Plaintiff used non-bargaining unit personnel to assemble

a longwall mining unit. Id. Tim Gibson, a member of Local 9909,

filed two grievances, alleging that Plaintiff violated the terms

of the NBCWA because Plaintiff hired contractors to perform work

reserved for union members. Id.

       The parties could not come to a resolution, so the two

grievances    were   consolidated     for    a    hearing    before      Arbitrator

Jacquelin Drucker. ECF No. 13-2. Drucker categorized the work

performed as “of the type customarily related” to the production

of coal and, therefore, bargaining unit work. Id. at 14. She

found that Plaintiff violated Article 1A, Section (a), of the

NBCWA. Id. She ordered that Plaintiff “cease and desist from


                                       2
MONONGALIA COUNTY COAL CO. V. UMWA                                     1:18-CV-46

       MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

contracting for this work” and awarded that the grievant “be

made whole through compensation equivalent to the straight-time

rate     for   time   attributable     to    the     hours       worked    by   the

contractor” on the dates in question. Id. at 15. Plaintiff is

not challenging the arbitrator’s finding of a violation; it is

challenging only the award. ECF No. 14-1 at 9 n.6.

III. GOVERNING LAW

        This Court may review labor arbitrators’ decisions under

Section 301 of the Labor Management Relations Act of 1947, 29

U.S.C. § 185, but this power of review is “extremely limited.”

Cannelton Indus., Inc. v. Dist. 17, UMWA, 951 F.2d 591, 593 (4th

Cir. 1991) (citing United Steelworkers of America v. Enterprise

Wheel & Car Corp., 363 U.S. 593 (1960)). This is because “[t]he

parties to a collective bargaining agreement bargained for the

arbitrator’s     interpretation,      and   ‘so    far   as     the   arbitrator’s

decision concerns construction of the contract, the courts have

no business overruling him because their interpretation . . . is

different from his.’” Island Creek Coal Co. v. Dist. 28, UMWA,

29 F.3d 126, 129 (4th Cir. 1994) (citing Enterprise Wheel, 363

U.S. at 599). The Supreme Court of the United States, in the

“Steelworkers     Trilogy,” 1   has   “emphasized        that    federal    courts


1 The Steelworkers Trilogy includes the following cases: United Steelworkers
of America v. Enterprise Wheel & Car Corp., 363 U.S. 593 (1960); United
Steelworkers of America v. Warrior & Gulf Navigation Co., 363 U.S. 574

                                       3
MONONGALIA COUNTY COAL CO. V. UMWA                                             1:18-CV-46

      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

should refuse to review the merits of an arbitration award under

a collective bargaining agreement.” Mutual Mining, Inc. v. Dist.

17, UMWA, 47 F.3d 1165, at *2 (4th Cir. 1995) (unpublished).

Both an arbitrator’s findings of fact and interpretation of the

law are accorded great deference. Upshur Coals Corp. v. UMWA,

Dist.    31,    933    F.2d     225,      229    (1991).       In    addition,       “[t]he

selection      of     remedies       is      almost        exclusively         within   the

arbitrator’s        domain.”    Cannelton,           951    F.2d    at    593–54    (citing

United Paperworkers Int’l Union v. Misco, 484 U.S. 29 (1987)).

       Still, there are some limitations on arbitration awards.

The award “must draw its essence from the contract and cannot

simply    reflect      the     arbitrator’s          own     notions      of    industrial

justice.” Misco, 484 U.S. at 38. In addition, an arbitrator may

not   “impose    a    punitive       award      or    punitive      damages”       unless   a

provision in the collective bargaining agreement provides for

them. Island Creek, 29 F.3d at 129 (citing Cannelton, 951 F.2d

at 594). In deciding whether an award is punitive or whether it

draws its essence from the agreement, courts should be mindful

that arbitrators “need not give their reasons for an award,” but

courts may rely on arbitrators’ reasoning to determine whether

the     arbitrator     has     applied       “his      own     brand      of    industrial

justice.”      Cannelton,      951   F.2d       at   594.    In    such    situations,      a

(1960); and United Steelworkers of America v. American Mfg. Co., 363 U.S. 564
(1960).

                                             4
MONONGALIA COUNTY COAL CO. V. UMWA                                                 1:18-CV-46

      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

court may vacate an award or remand for clarification. Id. In

reviewing arbitration awards, courts “must be concerned not to

broaden the scope of judicial review of arbitration decisions

nor to lengthen a process that is intended to resolve labor

disputes quickly.” Id. at 595.

       Because punitive awards are invalid, the Fourth Circuit has

upheld district court decisions vacating awards when no evidence

of monetary loss was produced. See, e.g., Westinghouse v. IBEW,

561   F.2d    521,        523–24    (4th       Cir.    1977)       (noting      that    “[w]ith

respect      to     vacation       shutdowns,         compensatory         damages      may    be

awarded only when a breach of the bargaining agreement causes a

monetary      loss”);          Baltimore       Regional       Joint       Bd.      v.   Webster

Clothes, 596 F.2d 95, 98 (4th Cir. 1979) (concluding that there

had   been    no     showing       of   actual        damages,      and,     therefore,        the

arbitrator had issued a punitive award).

       The   Fourth       Circuit       has    also    found       that    cases    should     be

remanded     when        the   basis    of     an    award    is    unclear.       See,   e.g.,

Cannelton, 951 F.2d at 595 (finding that it was unclear whether

an award was issued for a notice violation or a contracting

violation         and,    therefore,          remanding      for     clarification).           The

United States District Court for the Southern District of West

Virginia     has     also       remanded       cases    for    clarification            when   an

arbitrator provided no evidence that an award was compensatory.


                                                 5
MONONGALIA COUNTY COAL CO. V. UMWA                                                     1:18-CV-46

      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

In Eastern v. UMWA, during a vacation shutdown of the plant,

Eastern hired outside contractors to perform work. No. 2:04-

0641, 2006 WL 2819537, at *1 (S.D.W. Va. Sept. 28, 2006). The

union     filed         a    grievance         after       concluding      that      the     work    was

reserved       for          its        members       under    the        collective        bargaining

agreement. Id. The arbitrator held for the union, finding there

was   a    violation              of    the       agreement.       Id.    At   the     end    of     the

arbitration         award,             the   arbitrator       wrote       that    “the      union    is

entitled to be compensated for the amount of the time that the

outside contractor spent tearing out the concrete and removing

it from beneath the 437 belt.” Id.

       The    arbitrator               filed      extensive    reasoning          to   support       his

finding      of     a       violation,         but    only    one    sentence        addressed      the

remedy. Id. at *2. Eastern filed a lawsuit, asking the court to

vacate the award (challenging only the remedy, not the finding

of a violation). Id. at *1. It contended that the remedy was

punitive because no employee suffered an actual loss. Id. The

court wrote that “[u]nder the unusual circumstances presented

here,     where         the       issue      of    damages     is    practically           left     open

without discussion, Cannelton teaches by analogy that remand is

the best course.” Id. at *10. It then upheld the finding of a

violation but remanded the case for consideration of damages,

noting       that       “[r]emand            [would]       allow    (1)     the    arbitrator        to


                                                       6
MONONGALIA COUNTY COAL CO. V. UMWA                                          1:18-CV-46

      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

illuminate the basis for his unliquidated monetary award, and

(2)   then    permit     the   court    to       discharge    its     limited    review

function if a further challenge is made.” Id.

       The United States District Court for the Northern District

of West Virginia took a very similar approach in McElroy v.

UMWA. In McElroy, as in Eastern, the remedy was one sentence as

well: “McElroy is ordered to pay the local union the reasonable

value of the sixteen man-hours involved in changing the No. 13

belt.” No. 5:07cv41, 2009 WL 367699, at *5 (N.D.W. Va. Feb. 10,

2009). Upon reconsideration of the case, the court found the

analysis in Eastern persuasive and relevant in deciding whether

the award was compensatory or punitive in nature. Id. Therefore,

the court remanded the case to the arbitrator for clarification

regarding the basis for the monetary award. Id. at 6.

IV.    ANALYSIS

       A.    The Parties’ Contentions

             1.     Plaintiff’s Motion for Summary Judgment [ECF No.
                    14]

       Plaintiff     admits      that    deference          should     be    given   to

arbitration        awards      but     believes       the     arbitrator        ignored

precedent, ignored contractual language, and used her own notion

of equity and fairness to come to a decision. Plaintiff believes

there are no damages because the grievant was not reasonably

available     to    do   the    work    in       question.    At     the    arbitration

                                             7
MONONGALIA COUNTY COAL CO. V. UMWA                                         1:18-CV-46

    MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

hearing, the grievant conceded that he worked regular shifts and

overtime during the days at issue, yet the grievant alleges that

he lost 58 hours and 30 minutes of work. Plaintiff argues that

the award was a windfall to the grievant. Money damages may only

be awarded to remedy a proven loss, which, Plaintiff argues,

does not exist here. Defendants produced no evidence of loss, so

the award, Plaintiff argues, is punitive in nature.

            2.    Defendants’ Response [ECF No. 17]

     In     response,    Defendants        contend     that     at    the     hearing,

Defendants offered evidence of several awards where compensatory

damages    were   awarded    even    though      no   miner   was     out    of   work.

Defendants also argue that “loss” can mean different things. For

example, work given to outside contractors is lost forever for

the bargaining unit, and this also affects the bargaining unit

members’    job   security.    Defendants         argue   that       the    award   is

consistent with the common law of the industry. There is no

contractual requirement, they argue, that Defendants demonstrate

that there were union workers available to perform the work in

question.    Furthermore,     the    arbitration        award    is    entitled     to

judicial deference.

            3.    Defendants’ Motion for Summary Judgment [ECF No.
                  15]

     Defendants argue that under the Steelworkers Trilogy, great

deference    should     be   given    to       arbitration    awards.       In    these

                                           8
MONONGALIA COUNTY COAL CO. V. UMWA                                             1:18-CV-46

     MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

proceedings, Defendants argue, they need only prove that the

work in question was bargaining work; they need not prove that

the grievant was not working at the time the work was contracted

out. Plaintiff had an ample supply of union labor at all times.

Contracting       out    hurts    the   job       security       of    bargaining         unit

members, so arbitrators appropriately provide monetary damages

to   compensate         for    breaches.         At     the     arbitration         hearing,

Defendants submitted several awards as precedent for situations

in   which    a   compensatory        award       was    granted      even     though     the

company      argued     that     no   miner       was     out    of     work       when   the

subcontracting occurred. An arbitrator has implicit authority,

Defendants argue, to specify the appropriate remedy for a breach

of the agreement. In summary, Defendants believe the award is

wholly consistent with the NBCWA and draws its essence from it.

             4.     Plaintiff’s Response [ECF No. 16]

      In   its    response,       Plaintiff        recognizes         that    courts      must

defer   to    arbitration        awards.     However,         Plaintiff       points      out,

arbitrators do not have unfettered discretion. Awards must still

draw their essence from the agreement and cannot simply reflect

an   arbitrator’s        own     notions     of       industrial      justice.       Binding

precedent provides that money damages may only be awarded under

the NBCWA to a grievant who can establish he suffered a proven

loss.   Here,     it    has    not    been       established       that      the    grievant


                                             9
MONONGALIA COUNTY COAL CO. V. UMWA                                                  1:18-CV-46

      MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

suffered any monetary loss. Defendants, Plaintiff argues, rely

on nonbinding cases with different factual scenarios.

       B.     Review of the Arbitrator’s Award

       This        Court   recognizes         its           limited      role     in     deciding

arbitration disputes. However, under Fourth Circuit precedent,

it is clear that a lack of evidence of monetary loss will render

an award non-compensatory and, therefore, punitive. Here, the

issue of damages is practically without discussion in Arbitrator

Jacquelin      Drucker’s         award.      As        in     Eastern     and    McElroy,      the

arbitrator’s award includes only one sentence about the remedy.

The arbitrator orders “compensation equivalent to the straight-

time   rate        for   time    attributable           to     the    hours     worked    by   the

contractor.” ECF No. 13-2 at 15.

       It     is    unclear      what,       if        any,     evidence      the      arbitrator

considered         in    issuing      this    remedy.           The    award     contained      no

supporting findings of monetary loss to establish the award as

compensatory         rather     than    punitive.             Furthermore,       Defendants     do

not argue that they provided evidence of loss at the arbitration

hearing. Rather, they argue that they submitted precedent that

the    court        should      follow       (cases           in      which     courts     upheld

arbitration         awards      for    unions          even    when     the     grievants      were

working during the time period in question). When the basis of a

monetary award is unclear, both the Fourth Circuit and federal


                                                  10
MONONGALIA COUNTY COAL CO. V. UMWA                                      1:18-CV-46

     MEMORANDUM OPINION AND ORDER REMANDING CASE TO ARBITRATOR

district courts in West Virginia have remanded for clarification

from   the    arbitrator.       As    Judge    Copenhaver    astutely     noted     in

Eastern, “where the issue of damages is practically left open

without discussion, Cannelton teaches by analogy that remand is

the best course.” 2006 WL 2819537, at *10. This Court now finds

the same.

V.     CONCLUSION

       The Court hereby ORDERS that this case be REMANDED to the

arbitrator for clarification of the basis for the monetary award

granted to Defendants. Defendants are ORDERED to provide the

Clerk of this Court with the address of Arbitrator Jacquelin

Drucker.     It    is   further      ORDERED   that   this   action     be,   and   it

hereby is, DISMISSED WITHOUT PREJUDICE and STRICKEN from the

docket.

       It is so ORDERED.

       The Clerk is directed to transmit copies of this memorandum

opinion      and   order   to     counsel      of   record   and   to    Arbitrator

Jacquelin Drucker at the address to be provided by Defendants.

       DATED: March 22, 2019


                                                /s/ Thomas S. Kleeh
                                                THOMAS S. KLEEH
                                                UNITED STATES DISTRICT JUDGE




                                          11
